

114 S1324 RS: Affordable Reliable Electricity Now Act of 2015
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 283114th CONGRESS1st SessionS. 1324[Report No. 114–159]IN THE SENATE OF THE UNITED STATESMay 13, 2015Mrs. Capito (for herself, Mr. McConnell, Mr. Inhofe, Mr. Manchin, Mr. Cornyn, Mr. Thune, Mr. Barrasso, Mr. Blunt, Mr. Alexander, Mr. Boozman, Mr. Cassidy, Mr. Coats, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Mrs. Fischer, Mr. Hoeven, Mr. Isakson, Mr. Paul, Mr. Perdue, Mr. Risch, Mr. Rounds, Mr. Roberts, Mr. Tillis, Mr. Wicker, Mr. Vitter, Mr. Sessions, Ms. Murkowski, Mr. Sullivan, Mr. Cochran, Mr. Johnson, Mr. Scott, Mr. McCain, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksOctober 29, 2015Reported by Mr. Inhofe, without amendmentA BILLTo require the Administrator of the Environmental Protection Agency to fulfill certain requirements
			 before regulating standards of performance for new, modified, and
			 reconstructed fossil fuel-fired electric utility generating units, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Affordable Reliable Electricity Now Act of 2015. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of a carbon capture and storage technology that has Federal Government funding or financial assistance.
 (3)Existing sourceThe term existing source has the meaning given the term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). (4)Greenhouse gasThe term greenhouse gas means any of the following:
 (A)Carbon dioxide. (B)Methane.
 (C)Nitrous oxide. (D)Sulfur hexafluoride.
 (E)Hydrofluorocarbons. (F)Perfluorocarbons.
 (5)ModificationThe term modification has the meaning given the term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). (6)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of enactment of this Act.
 (7)New sourceThe term new source has the meaning given the term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). (8)Reconstructed sourceThe term reconstructed source means any stationary source, the reconstruction (as defined in section 60.15 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) of which is commenced after the date of enactment of this Act.
			3.Standards of performance for new, modified, and reconstructed fossil fuel-fired electric utility
			 generating units
 (a)LimitationThe Administrator may not issue, implement, or enforce any proposed or final rule, in whole or in part, under section 111 of the Clean Air Act (42 U.S.C. 7411) that establishes a standard of performance for emissions of any greenhouse gas from any new source, modified source, or reconstructed source that is a fossil fuel-fired electric utility generating unit, unless that rule meets the requirements of subsections (b) and (c).
 (b)RequirementsIn issuing any rule pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new sources, modified sources, or reconstructed sources that are fossil fuel-fired electric utility generating units, the Administrator, for purposes of establishing those standards—
 (1)shall separate sources fueled with coal and natural gas into separate categories; and (2)shall not establish a standard based on the best system of emission reduction for new sources within a fossil-fuel category unless—
 (A)the standard has been achieved, on average, for at least 1 continuous 12-month period (excluding planned outages) by each of at least 6 units within that category—
 (i)each of which is located at a different electric generating station in the United States; (ii)that, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and
 (iii)each of which is operated for the entire 12-month period on a full commercial basis; and (B)no results obtained from any demonstration project are used in setting the standard.
					(c)Coal with certain heat content
 (1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator shall establish a separate subcategory for new sources, modified sources, or reconstructed sources that are fossil fuel-fired electric utility generating units using coal with an average heat content of 8,300 or less British Thermal Units per pound.
 (2)StandardNotwithstanding subsection (b)(2), in issuing any rule pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards of performance for emissions of any greenhouse gas from new, modified, or reconstructed sources in the subcategory referred to in paragraph (1), the Administrator shall not establish a standard based on the best system of emission reduction unless—
 (A)that standard has been achieved, on average, for at least 1 continuous 12-month period (excluding planned outages) by each of at least 3 units within that subcategory—
 (i)each of which is located at a different electric generating station in the United States; (ii)which, collectively, are representative of the operating characteristics of electric generation at different locations in the United States; and
 (iii)each of which is operated for the entire 12-month period on a full commercial basis; and (B)no results obtained from any demonstration project are used in establishing that standard.
					4.Standards of performance for existing fossil fuel-fired electric utility generating units,
			 compliance extension, and ratepayer protection
			(a)Limitation
 (1)In generalThe Administrator may not issue, implement, or enforce any proposed or final rule described in paragraph (2), unless that rule meets the requirements of subsection (b).
 (2)Description of ruleA rule referred to in paragraph (1) is any proposed or final rule to address carbon dioxide emissions from existing sources that are fossil fuel-fired electric utility generating units under section 111 of the Clean Air Act (42 U.S.C. 7411), including any final rule that succeeds—
 (A)the proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: Electric Utility Generating Units (79 Fed. Reg. 34830 (June 18, 2014)); or
 (B)the supplemental proposed rule entitled Carbon Pollution Emission Guidelines for Existing Stationary Sources: EGUs in Indian Country and U.S. Territories; Multi-Jurisdictional Partnerships (79 Fed. Reg. 65482 (November 4, 2014)).
					(b)Requirements
 (1)In generalBefore issuing, implementing, or enforcing any rule described in subsection (a)(2), the Administrator shall—
 (A)submit to Congress a report describing the quantity of greenhouse gas emissions that the rule is projected to reduce, as compared to overall domestic and global greenhouse gas emissions;
 (B)conduct modeling regarding the means by which the source rule in effect on the date of development of the proposed rule, if applicable, impacts each climate indicator used by the Administrator in developing the proposed rule; and
 (C)issue State-specific model plans to demonstrate with specificity the areas in, and means by which, each State will be required to reduce the greenhouse gas emissions of the State under the rule.
 (2)ExclusionA court shall not consider paragraph (1) in determining whether the Administrator is authorized to issue any rule described in subsection (a)(2).
 (c)Ratepayer protectionsNo State shall be required to adopt or submit a State plan, and no State or entity within a State shall become subject to a Federal plan, pursuant to any final rule described in subsection (a), if the Governor of the State makes a determination, and notifies the Administrator, that implementation of the State or Federal plan would have a negative effect on—
 (1)economic growth, competitiveness, and jobs in the State;
 (2)the reliability of the electricity system of the State; or
 (3)the electricity ratepayers of the State, including low-income ratepayers, by causing electricity rate increases.
				(d)Extension of compliance dates
				(1)Definition of compliance date
 (A)In generalIn this subsection, the term compliance date means, with respect to any requirement of a final rule described in subsection (a)(2), the date by which any State, local, or tribal government or other person is first required to comply with the requirement.
 (B)InclusionThe term compliance date includes the date by which State plans are required to be submitted to the Administrator under any final rule described in subsection (a)(2).
 (2)ExtensionsEach compliance date of any final rule described in subsection (a)(2) is deemed to be extended by the time period equal to the time period described in paragraph (3).
 (3)Period describedThe time period described in this paragraph is the period of days that— (A)begins on the date that is 60 days after the day on which notice of promulgation of a final rule described in subsection (a)(2) appears in the Federal Register; and
 (B)ends on the date on which judgement becomes final, and no longer subject to further appeal or review, in all actions (including any action filed pursuant to section 307 of the Clean Air Act (42 U.S.C. 7607)) that—
 (i)are filed during the 60 days described in paragraph (A); and (ii)seek review of any aspect of the rule.
 5.Limitation on effect of noncomplianceNotwithstanding any other provision of law, noncompliance by a State with any proposed, modified, or final rule described in section 3 or 4 applicable to any new, modified, reconstructed, or existing source shall not constitute a reason for imposing any highway sanction under section 179(b)(1) of the Clean Air Act (42 U.S.C. 7509(b)(1)).
 6.Repeal of earlier rules and guidelinesThe following rules shall be of no force or effect, and shall be treated as though the rules had never been issued:
 (1)The proposed rule— (A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility Generating Units (77 Fed. Reg. 22392 (April 13, 2012)); and
 (B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility Generating Units (79 Fed. Reg. 1352 (January 8, 2014)).
 (2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility Generating Units (79 Fed. Reg. 1430 (January 8, 2014)).
 (3)The proposed rule entitled Carbon Pollution Standards for Modified and Reconstructed Stationary Sources: Electric Utility Generating Units (79 Fed. Reg. 34960 (June 18, 2014)).
 (4)With respect to the proposed rules described in paragraphs (1), (2), and (3), any successor or substantially similar proposed or final rule that—
 (A)is issued prior to the date of enactment of this Act; (B)is applicable to any new, modified, or reconstructed source that is a fossil fuel-fired electric utility generating unit; and
 (C)does not meet the requirements under subsections (b) and (c) of section 3. (5)Any proposed or final rule or guideline under section 111 of the Clean Air Act (42 U.S.C. 7411) that—
 (A)is issued prior to the date of enactment of this Act; and (B)establishes any standard of performance for emissions of any greenhouse gas from any modified source or reconstructed source that is a fossil fuel-fired electric utility generating unit or apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired electric utility generating unit.
 7.Restatement of existing lawSection 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) is amended— (1)by striking (d)(1) The Administrator and inserting the following:
				
					(d)Standards of performance for existing sources; remaining useful life of source
 (1)In generalThe Administrator;  (2)in paragraph (1)(A)(i), by striking section 108(a) or and all that follows through but and insert section 108(a) or emitted from a source category that is regulated under section 112, but;
 (3)by striking (2) The Administrator and inserting the following:  (2)Authority of the AdministratorThe Administrator; 
 (4)in the undesignated matter at the end, by striking In promulgating a standard and inserting the following:  (3)ConsiderationsIn promulgating a standard; and
 (5)by adding at the end the following:  (4)ProhibitionThe Administrator shall not regulate as an existing source under this subsection any source category regulated under section 112..October 29, 2015Reported without amendment